     Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 1 of 7 PageID #: 2687




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JAMES EARNEST WATTS                                                                      PETITIONER

v.                                                                          No. 3:20CV139-NBB-JMV

JESSIE J. WILLIAMS                                                                    RESPONDENTS



                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of James Earnest Watts for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved [9] to dismiss the petition as untimely

filed under 28 U.S.C. § 2244(d)(2). The State has moved to dismiss the petition as untimely filed, and

Mr. Watts has responded to the motion. The matter is ripe for resolution. For the reasons set forth

below, the State’s motion to dismiss will be granted, and the instant petition for a writ of habeas

corpus will be dismissed as untimely filed.

                                    Facts and Procedural Posture

        James Earnest Watts (“Petitioner” or “Watts”) filed the instant Petition for Writ of Habeas

Corpus on May 18, 2020, challenging his conviction of capital murder and sentence of life without the

possibility of parole. Doc. 1. On August 9, 1996, a jury convicted Watts of capital murder in the

Circuit Court of Marion County, Mississippi and sentenced Watts to death. Exhibit A1 (“Order of

Conviction”); see also State Court Record (SCR), Cause No. 1996-DP-1030-SCT, Vol. 3 at 398, 422-

25. Watts, through counsel, appealed his conviction and sentence, and on January 28, 1999, the

Mississippi Supreme Court affirmed his conviction but reversed his death sentence and remanded for



        1
        The exhibits referenced in this memorandum opinion may be found attached to the State’s
Motion [9] to Dismiss.
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 2 of 7 PageID #: 2688




resentencing. Exhibit B (Watts v. State, 733 So. 2d 214, 220 (Miss. 1999), reh’g denied, May 6,

1999). On remand, the State agreed not to seek the death penalty in exchange for Watts’s agreement

to be sentenced to life without the possibility of parole. Exhibit C; see also SCR, Cause No. 2018-CP-

225-COA, Vol. 1 at 25-27. On June 4, 1999, the circuit court re-sentenced Watts under Miss. Code

Ann. § 99-19-101 (1994) to serve a sentence of life without parole. Id. Watts did not seek further

direct review of his sentence to life without parole.

        On December 6, 2017, Mr. Watts signed a pro se “Motion for Modification,” which was filed

in the Marion County Circuit Court on December 11, 2017, seeking to challenge his sentence at issue

in this case. SCR, Cause No. 2018-CP-225-COA, Vol. 1 at 11-32. On January 19, 2018, the circuit

court denied Watts’s motion. Id. at 33-34. Watts appealed the circuit court’s order, and the Mississippi

Court of Appeals affirmed. Exhibit D (Watts v. State, 264 So. 3d 829 (Miss. Ct. App. 2018)). Watts’

petition for writ of certiorari was denied on March 7, 2019, and the mandate issued on March 28,

2019. SCR, Cause No. 2018-CT-225-SCT, Certiorari Folder.

        The Mississippi Supreme Court records also reflect that, on March 6, 2020, Watts filed an

“Application for Leave to Proceed in the Trial Court,” along with his “Motion for Post-Conviction

Collateral Relief,” in Mississippi Supreme Court Cause No. 2020-M-245. On April 6, 2020, the

Mississippi Supreme Court dismissed Watt’s motion without prejudice to be filed in the trial court, as

he did not appeal the sentence he received on remand. See SCR, Cause No. 2020-M-245.

The instant petition was filed on May 18, 2020.

                                  One-Year Limitations Period:
                                 No Statutory or Equitable Tolling

                Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:




                                                   -2-
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 3 of 7 PageID #: 2689




        (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The limitation
        period shall run from the latest of –

                (A) the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by
                State action in violation of the Constitution or the laws of the United
                States is removed, if the applicant was prevented from filing by such State
                action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly recognized
                by the Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

        (2) The time during which a properly filed application for State postconviction or
        other collateral review with respect to the pertinent judgment or claim is pending
        shall not be counted toward any period of limitation under this subsection.

        28 U. S.C. § 2244(d)(1) and (2).

        Mr. Watts’ conviction became final on Monday, July 5, 1999, thirty days after the circuit court

re-sentenced him to life without parole.2 See Roberts, 319 F.3d at 694 (“a decision becomes final ‘by

the conclusion of direct review or the expiration of the time for seeking such review.’”) (citing 28

U.S.C. § 2244(d)(1)(A)); see also Miss. R. App. P. 4 (“the notice of appeal . . . shall be filed with the

clerk of the trial court within 30 days after the date of entry of the judgment or order appealed from.”).

Thus, absent statutory or equitable tolling, under the AEDPA’s one-year limitations period, Mr. Watts’

federal petition for a writ of habeas corpus was due on or before July 5, 2000. The instant petition



2
 Thirty days following the date of Watts’s re-sentencing was Sunday, July 4, 1999; therefore, the next
business day was Monday, July 5, 1999.

                                                   -3-
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 4 of 7 PageID #: 2690




was filed on May 18, 2020, nearly twenty years after Watts’s federal habeas corpus statute of

limitations expired. As discussed below, Mr. Watts does not enjoy either statutory or equitable tolling,

and his present petition is untimely filed.

        No Statutory Tolling

        Mr. Watts did not “properly file” an application for post-conviction relief on or before July 5,

2000; as such he does not enjoy statutory tolling of the limitations period under 28 U.S.C. §

2244(d)(2). See Grillete v. Warden, 372 F.3d 765, 769 (5th Cir. 2004); Flanagan, 154 F.3d at 201;

Davis v. Johnson, 158 F.3d 806 (5th Cir. 1998). The Mississippi Supreme Court records and the

records of the Marion County Circuit Court, as available on Mississippi Electronic Courts, reflect that

Mr. Watts did not file any post-conviction motions on or before July 5, 2000.3 Therefore, Watts’ one-

year habeas corpus limitations period ran uninterrupted, and his deadline to file his federal petition

remained July 5, 2000.

        No Equitable Tolling

        Neither is Mr. Watts entitled to equitable tolling of the one-year limitations period. “The

doctrine of equitable tolling preserves a [petitioner’s] claims when strict application of the statute

of limitations would be inequitable.” United States v. Patterson, 211 F.3d 927, 930 (5th

Cir.2000) (per curiam) (internal quotations omitted). The one-year limitations period of the

Anti-Terrorism and Effective Death Penalty Act (“AEDPA”) in 28 U.S.C. § 2255(f) is not




        3
         Neither Watts’ December 6, 2017, “Motion for Modification” – filed in Marion County
Circuit Court – nor his March 6, 2020, “Application for Leave to Proceed in the Trial Court” (with
accompanying “Motion for Post-Conviction Collateral Relief”) – filed in the Mississippi Supreme
Court serve to extend the habeas corpus filing deadline. These state post-conviction challenges were
filed many years after the federal habeas corpus limitations period expired, and it remains July 5,
2000.

                                                  -4-
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 5 of 7 PageID #: 2691




jurisdictional; thus, it is subject to equitable tolling. United States v. Wynn, 292 F.3d 226, 230

(5th Cir.2002). For this reason, a district court may toll the AEDPA limitations period. Id. at

229–30.

        The decision whether to apply equitable tolling turns on the facts and circumstances of

each case. Felder v. Johnson, 204 F.3d 168, 171 (5th Cir. 2000); see also Alexander v. Cockrell,

294 F.3d 626, 628 (5th Cir. 2002) (per curiam). However, a court may apply equitable tolling

only “in rare and exceptional circumstances.” Davis v. Johnson, 158 F.3d 806, 811 (5th Cir.

1998); see also Minter v. Beck, 230 F.3d 663, 666–67 (4th Cir. 2000) (“[E]quitable tolling of the

AEDPA’s one-year limitation period is reserved for those rare instances where – due to

circumstances external to the party's own conduct – it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.”) (quotation omitted).

        The petitioner bears the burden of establishing that equitable tolling is warranted. See

Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh'g, 223 F.3d 797 (2000) (per

curiam). In order to satisfy his burden, the petitioner must show “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way” of timely

filing his § 2255 motion. Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 1085, 166 L.Ed.2d

924 (2007). “Equitable tolling applies principally where the [petitioner] is actively misled by the

[State] about the cause of action or is prevented in some extraordinary way from asserting his rights.”

Davis v. Johnson, 158 F.3d 806, 810-11 (5th Cir. 1998). A petitioner’s delay of even four months

shows that he has not diligently pursued his rights. Melancon v. Kaylo, 259 F.3d 401, 408 (5th

Cir. 2001).

        Mr. Watts argues that his “claim of an ‘illegal sentence’ . . . is fundamentally timeless,” that

“an illegal sentence claim [can] be raised at any time” – that “this fundamental claim cannot be

                                                   -5-
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 6 of 7 PageID #: 2692




barred.” Doc. 1 at 13. He also argues that “in sentencing, [his] rights to due process of law [were]

violated.” Id. However, a claim of “illegal sentence” is not an exception to the federal habeas corpus

statute of limitations. See Robinson v. Mississippi, No. 4:17-CV-145-DMB-DAS, 2019 WL 1307734,

at *3 (N.D. Miss. Mar. 22, 2019) (citing O'Neal v. Banks, No. 1:17CV22-SA-RP, 2017 WL 1483298,

at *3 (N.D. Miss. Apr. 25, 2017)); see also Williams v. Mississippi, No. 3:17CV118-NBB-DAS, 2018

WL 312870, at *3 (N.D. Miss. Jan. 5, 2018); Jackson v. Brewer, No. 2:10CV85-WAP-JAD, 2010 WL

4531386, at *1 (N.D. Miss. Oct. 14, 2010), report and recommendation adopted, No. 2:10CV085-P-

D, 2010 WL 4531385 (N.D. Miss. Nov. 2, 2010).

        In addition, Mr. Watts’ mistaken belief that his claim of an “illegal sentence” cannot be barred

does not entitle him to equitable tolling of the limitations period because a pro se prisoner’s ignorance

of the law or limited access to outside information also does not constitute a “rare and exceptional”

circumstance to excuse untimely filing. Fisher v. Johnson, 174 F.3d 710, 713-14 (5th Cir. 1999);

Alexander, 294 F.3d at 629. Further, neither proceeding pro se, inadequacies in a prison law library,

nor lack of knowledge of filing deadlines constitute a “rare and exceptional circumstance” to justify

equitable tolling. Felder v. Johnson, 204 F.3d 168, 170 (5th Cir. 2000). Mr. Watts does not meet the

requirements to invoke equitable tolling in this case.

                                        Timeliness Calculation

        Under the prison “mailbox rule,” the instant pro se federal petition for a writ of habeas

corpus is deemed filed on the date the petitioner delivered it to prison officials for mailing to the

district court. Coleman v. Johnson, 184 F.3d 398, 401, reh’g and reh’g en banc denied, 196 F.3d

1259 (5th Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000)

(citing Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998)). In this case, the federal petition

was filed sometime between the date it was signed on May 6, 2020, and the date it was received

                                                  -6-
    Case: 3:20-cv-00139-NBB-JMV Doc #: 12 Filed: 04/22/21 7 of 7 PageID #: 2693




and stamped as “filed” in the district court on May 14, 2020. The instant petition was filed

nearly twenty years after the expiration of the filing deadline. The petitioner does not allege any

“rare and exceptional” circumstance to warrant equitable tolling. Ott v. Johnson, 192 F.3d 510,

513-14 (5th Cir. 1999). For these reasons, the State’s motion to dismiss will be granted, and the

instant petition for a writ of habeas corpus will dismissed with prejudice and without evidentiary

hearing as untimely filed under 28 U.S.C. § 2244(d). A final judgment consistent with this

memorandum opinion will issue today.

       SO ORDERED, this, the 21st day of April, 2021.

                                                             /s/ Neal Biggers
                                                             NEAL B. BIGGERS
                                                             SENIOR U. S. DISTRICT JUDGE




                                               -7-
